Citation Nr: 1412187	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  13-00 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 16, 2003, for the grant of service connection for PTSD.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to an initial rating in excess of 70 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  On November 24, 1981, VA received the Veteran's original claim of entitlement to service connection for "delayed stress syndrome"; the claim was denied in an unappealed June 1982 rating decison.  

2.  The Veteran's reopened claim for service connection for PTSD was received on June 16, 2003.

3.  Service connection for PTSD was granted in a May 2010 rating decision, with an assigned rating of 70 percent effective June 16, 2003; the claim was granted based on relevant service personnel records and official service department records that existed at the time of the prior denial, but which had not been associated with the claims file when VA first decided the claim.

4.  VA had sufficient information at the time of the June 1982 rating decision to obtain the dispositive service records from the appropriate government records facilities.

CONCLUSION OF LAW

The criteria for an effective date of November 24, 1981, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§  3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because the rating decision on appeal granted the veteran's claim for service connection for PTSD, such claim is now substantiated.  The appellant's filing of a notice of disagreement as to the effective date assigned for the award of service connection does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the effective date assigned here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant effective date law.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Relevant post-service treatment records identified by the Veteran have been obtained.  This includes VA treatment records and examination reports.  He has not identified any additional evidence not already obtained.  Thus, the Board finds that all efforts have been made to obtain relevant, identified, and available evidence.  VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

The effective date for the grant of service connection for disability compensation is the "day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later."  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation, dependency and indemnity compensation or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii)(r).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 

Medical records cannot constitute an initial claim for service connection; rather there must be some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet. App. 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Pursuant to § 3.156(c), a final decision will be reconsidered when new and material evidence, in the form of service records, results in the reopening of a claim and a retroactive evaluation may be assigned.  

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455 -52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2012)). 

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006). 

The preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim. It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen. 

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

The revised regulation provides: 

(c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  See 38 C.F.R. § 3.156(c) (2013).

Here, the Veteran, through his representative, contends that the appropriate effective date for the grant of service connection for PTSD is November 24, 1981, the date of his original claim.  He also contends that the provisions of 38 C.F.R. § 3.156(c) allow for the assignment of this earlier date.

The Veteran first filed a formal claim for entitlement to service connection for "delayed stress syndrome" on November 24, 1981.  Service personnel records had shown that the Veteran was treated for severe headaches associated with stress.  Post-service treatment records show that in 1978, the Veteran was first hospitalized for psychiatric problems, which he attributed to both his Vietnam experiences and his marital discord.  At his April 1982 VA psychiatric examination, he reported having nightmares of being in war, as well as waking from sleep screaming and yelling.  He was subsequently diagnosed with depressive neurosis and drug dependence, although the VA examiner did acknowledge that the ship on which the Veteran served was fired on off the coast of Vietnam.  The record thereafter shows that he continued to receive periodic treatment for psychiatric problems, including depression, flashbacks, nightmares, social avoidance, and episodes of violence, although PTSD was not formally diagnosed until VA examination in June 1991.   

The Veteran's claim was initially disallowed in February 1982 because he did not report to a scheduled VA examination, although the Veteran immediately responded to reschedule the examination.  In a June 1982 rating decision, following the April 1982 VA psychiatric examination, the RO denied the Veteran's claim for entitlement to service connection for "delayed stress syndrome" because the VA examiner did not provide a diagnosis of PTSD.

The Veteran applied to reopen his claim for entitlement to service connection for PTSD in June 2003.  Following a December 2009 Board decision, the claim was eventually granted in a May 2010 rating decision, which assigned a 70 percent evaluation effective June 16, 2003, the date the Veteran's petition to reopen the claim was received.  During this appeal period, the Veteran's service personnel records were obtained, as well as declassified military reports showing that the Veteran served in Operation Frequent Wind and received the National Defense Service Medal as well as the Armed Forces Expeditionary Medal.  Determining that entitlement to service connection was warranted, the Board based its decision upon a comprehensive review of the record, particularly the declassified military reports detailing the involvement of the Veteran's ship in Operation Frequent Wind.  Specifically, the Board emphasized that the Veteran's service personnel records expressly indicated that he served in Operation Frequent Wind and that his ship, the S.S. Green Port, was among those specifically mentioned in the declassified reports' account of that particular operation.  Moreover, the Board found that traumatic events, as described in the declassified reports, qualified as a valid stressor for DSM-IV purposes because they were of sufficient severity to inspire intense fear, helplessness or horror in the Veteran and because the private physician found that the event was sufficient to constitute a stressor pursuant to DSM-IV.  

The Veteran has argued that new service records were submitted after the issuance of the June 1982 rating decision, warranting the assignment of an effective date commensurate with the date he filed his initial claim for both PTSD on November 24, 1981.  

As noted above, 38 C.F.R. § 3.156(c) allows for the original claim to be reconsidered if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.

Here, there is evidence from the National Personnel Records Center (NPRC), i.e., service personnel records and declassified reports that existed at the time the VA first decided the Veteran's claim in February 1983.

The Board has considered whether the Veteran failed to provide sufficient information for VA to identify and obtain the records from respective service department, the JSRRC or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  The Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011), that under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.   The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280.  However, the information that the Center for Unit Records Research (CURR) used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id.  Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records.

The facts in this case are analogous to those at issue in Mayhue.  Benefits for PTSD were ultimately awarded because the private examiner stated that the Veteran's in-service stressors caused his PTSD and because the declassified reports revealed traumatic events during Operation Frequent Wind aboard the S.S. Green Port.  In Mayhue v. Shinseki, the information that CURR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id. 

On review of the entire record, the Board finds that all service connection criteria for establishing PTSD existed at the time the Veteran's original claim was filed on November 24, 1981.  In fact, at the time, the Veteran had already been hospitalized for psychiatric problems which were attributed to both his Vietnam experiences and his marital discord.  Moreover, the Veteran explicitly discussed nightmares of being in war, and indicated that his ship was fired upon off the coast of Vietnam.  Although the Veteran did not initially submit specific information (i.e., dates, names, locations, etc.) concerning his claimed stressors until later, his personnel records showed participation in campaigns which should have prompted the RO to request further personnel records.  

As such, and in light of Mayhue, the Board finds that an earlier effective date for service connection for PTSD is appropriate effective from date of receipt of the original claim, November 24, 1981, because the information utilized to verify the Veteran's stressors was of record at the time of the original denial of service connection.  The appeal, therefore, is granted.

The Board also finds that there is no basis for the assignment of an effective date earlier than November 24, 1981 for the grant of service connection.  In this case, the record shows that the original claim for service connection for "delayed stress syndrome" was the Veteran's claim received by the RO on November 24, 1981, more than one year after his separation from service in May 1977.  Moreover, the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for this specific benefit.

As such, an earlier effective date of November 24, 1981, but no earlier, for the grant of service connection for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.



ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of November 24, 1981, for the award of service connection for PTSD is granted.


REMAND

The Veteran also seeks entitlement to an initial rating in excess of 70 percent for service-connected PTSD.  However, the Board finds that further due process and evidentiary development is required before a comprehensive decision may be issued upon this claim.

In light of the Board's grant of an earlier effective date for the award of service connection for PTSD, the RO must assign an initial rating for the rating period prior to June 16, 2003, prior to appellate consideration by the Board.

Additionally, the Board finds that the Veteran must undergo a new VA Compensation and Pension examination to evaluate his mental status, and the severity and extent of symptomatology attributable to his service-connected PTSD disability.  Records indicate that he last underwent such an examination in May 2010, at which time the VA examiner explicitly opined that there was no evidence of total occupational and social impairment due to the Veteran's PTSD symptomatology; rather, the examiner found that his PTSD symptomatology merely resulted in deficiencies in judgment, family relations, and work.  Moreover, this examiner assigned the Veteran a Global Assessment of Functioning (GAF) score of 55, indicative of merely moderate symptoms or any moderate difficulty in social, occupational, or school functioning.  

However, since the time of the Veteran's May 2010 VA PTSD examination, evidence has been submitted suggesting that the Veteran's psychiatric symptomatology may have increased in severity.  Namley, a private physician hired to assess the Veteran's symptomatology for the purposes of this appeal submitted a November 2013 report in which he opined that the Veteran had severe PTSD that had been completely disabling for an extended period of time, beginning immediately after service and leaving him unable to function in an occupational setting "since at least 1981, but in reality since 1977."  Moreover, this private physician assigned the Veteran a GAF score of 35, indicative of some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

However, VA treatment records dated as recently as September 2013 contain conflicting accounts as to the current severity of the Veteran's PTSD symptoms, as a PTSD screening conducted in January 2013 was negative after the Veteran denied nightmares, thought avoidance, hypervigilance, numbness, and detachment from others.

Given this evidence, as well as the interval of approximately four years since the last VA Compensation and Pension examination, the Board is remanding this case to schedule a more contemporaneous VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, the Veteran claimed entitlement to a TDIU.  The issue of TDIU is part and parcel of the determination of the initial rating for the Veteran's service-connected disability and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).  Given the Veteran's claim for a higher initial rating has been remanded for additional development, the Board cannot adjudicate the claim for a TDIU and it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless all issues have been considered).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected PTSD.  All appropriate tests and studies deemed necessary should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The entire claims file must be sent to the examiner for review and the examiner should acknowledge such review in the examination report or in an addendum to the report.  

The examiner also should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's service-connected PTSD, and an explanation of what the score means.  

The examiner should specifically comment upon the impact of this condition on his employability and give an opinion as whether PTSD, either alone or in conjunction with his other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation consistent with his education and work experience.

The examiner must set forth a rationale for the opinion as to the Veteran's employability.

2.  Thereafter, issue a rating decision which implements the Board's grant above of an earlier effective date of November 24, 1981 for the grant of service connection for PTSD, and assign an initial rating or staged initial ratings, for the rating period prior to June 16, 2003, and readjudicate entitlement to an initial rating in excess of 70 percent from June 16, 2003.  Notice of the determination must be issued to the appellant and his attorney.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


